DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended the specification; amended claims 1 and 19; and cancelled claims 2, 4, 7, 8, and 18 on 06/30/2022. 

The objection to the specification presented in the Non-Final Rejection mailed on 03/30/2022 is withdrawn. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: 
“With regard to claim 1, the Examiner argues that the claim had previously been anticipated
by La Forest. This anticipation rejection also applied to the claims 4, 7 and 18, which have also
been added to claim 1. The Examiner argues that claim 2 is properly rejected by combining La
Forest with Luo. Luo is only relied upon to show utilizing carbon to form a piston, and Applicant
does not contest the propriety of that combination separate from the following remarks with regard
to the initial anticipation rejection.

The Examiner appears to recognize that La Forest does not disclose the open porosity range
after the first densification of prior claim 18. Instead, the Examiner argues that "given that the
preform and process of the La Forest is identical to the claimed preform and the process, it is clear
that the preform of La Forest would also have an open porosity of less than 15% during the initial
step of densification." The Examiner goes on to cite the MPEP to argue that when claimed and
prior art products are "identical or substantially identical in structure or composition, or are
produced by identical or substantially identical processes, a prima facie case of either anticipation
or obviousness has been established."

However, the open porosity percentage is part of the structure and composition of the
claimed method. Not only does La Forest fail to disclose the open porosity range required by
claim 1, it further does not disclose an open porosity after the second densification step as has been
added to claim 1.

Notably, and in contrast to the Examiner's argument with regard to the "substantially
identical" comment, the Examiner's rejections of claims 8 and 9 do not cite a density range that
falls within the claimed range. Instead, the La Forest density ranges comes up to the lower end of
the claimed density range. That is, the claimed product and prior art product are not "substantially
identical.”

	Examiner respectfully disagrees, as La Forest teaches a preform and process identical to the claimed preform and process.

	Applicant discloses a preform formed of carbon fibers, wherein the carbon composite has a density of 1.60-1.75 g/cm3 range after the first densification and a density of 1.75 – 2.60 g/cm3 after the final hardening. 
	
	La Forest discloses a preform formed of carbon fibers (Claim 6, step a), wherein the carbon composite has a density of 1.3- 1.6 g/cm3 range after the first densification [0019] and a density of at least approximately 1.75 g/cm3 after the third implementation of the densification step (Claim 6 and [0019]).

	La Forest teaches a density range that touches the claimed range and discloses a claimed range with sufficient specificity and, therefore, anticipates the claimed density range. 
	
	La Forest teaches a preform formed of a carbon fibers. La Forest teaches a process for forming a carbon composite, comprising:
	performing a first densification forming a carbon composite, wherein the first densification is performed by infiltrating carbon into the preform (Claim 6, step c and [0023]-[0024]);
performing a first hardening of the carbon composite (Claim 6, step d and [0025]); 
	performing a second densification and performing a second hardening (Claim 6, step f, d, and e), wherein the second densification is performed by infiltrating carbon into the carbon composite [0023], [0024];
	wherein both the first and second densifications are performed using at least one of chemical vapor infiltration and/or pitch infiltration [0023]-[0024], 
wherein the first hardening and second hardening are performed to a temperature up to 1800°C [0025], 
wherein chemical vapor infiltration is used and includes a rough laminar pyrocarbon matrix material [0023],
wherein both the first and second densifications are performed using pitch infiltration and includes mesophase pitch [0024]. 

Given that the preform and process of La Forest is identical to the claimed preform and process, the carbon composite of La Forest would result in the same open porosity properties when identical process steps of densification and hardening are performed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the carbon composite has an open porosity of less than 5” should read  --the carbon composite has an open porosity of less than 5%--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 9, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over La Forest (PG-PUB 2011/0195182) in view of Luo (English Translation of CN106977218A). 
Regarding claim 1, La Forest teaches a method for making a component, the method comprising: 
providing a preform formed of carbon fibers (Claim 6, step a);
performing a first densification forming a carbon composite (Claim 6, step c and [0023]-[0024]), wherein the first densification is performed by infiltrating carbon into the preform [0024]); 
performing a first hardening of the carbon composite (Claim 6, step d and [0025]); 
machining the carbon composite to form a shape (Claim 6, step e and [0026]);
performing a second densification and second hardening (Claim 6, step f, d, and e), wherein the second densification is performed by infiltrating carbon into the  carbon composite [0023], [0024];
wherein the first and second densifications are performed using pitch infiltration [0024] and/or chemical vapor infiltration [0023];
wherein the first hardening and second hardening are performed to a temperature up to 1800°C [0025]; 
final machining the carbon composite (Claim 6, step e and [0026]).

La Forest does not teach (1) after the first densification, the carbon composite has an open porosity of less than 15% after the first densification; (2) after the second densification the carbon composite has an open porosity of less than 5%; and (3) the component is a piston for a valve. 

As to (1) and (2), given that the preform and process of La Forest are identical to the claimed preform and process, the carbon composite of La Forest would result in the same open porosity properties when identical process steps of densification and hardening are performed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 (I). 

As to (3), Luo teaches a process of producing a ceramic base composite material to form a piston (Page 2), the process comprising steps of densification and hardening (Page 2). 
Both La Forest and Luo are drawn to a process of densifying and hardening carbon fiber preforms. It would have been obvious to one of ordinary skill in the art to substitute the carbon ceramic brake disc of La Forest with the carbon ceramic piston of Luo, a functionally equivalent carbon ceramic structure manufactured by densification and hardening. 


Regarding claim 3, La Forest in view of Luo teaches the method as applied to claim 1, wherein the first hardening and second hardening are performed using carbonization (La Forest, [0025]). 

Regarding claim 5, La Forest in view of Luo teaches the method as applied to claim 1, wherein said chemical vapor infiltration is used and includes a rough laminar pyrocarbon matrix material (La Forest, Table and [0023]). 

Regarding claim 6, La Forest in view of Luo teaches the method as applied to claim 1, wherein both the first and second densifications are performed using pitch infiltration and includes mesophase pitch (La Forest, [0024]). 

Regarding claim 9, La Forest in view of Luo teaches the method as applied to claim 1, wherein the carbon composite has a density range of about 1.3-1.6 g/cm3 after the first densification (La Forest, [0009]). 
	La Forest teaches a density range that touches the claimed range and discloses a claimed range with sufficient specificity and, therefore, anticipates the claimed density range (MPEP 2131.03). 

Regarding claim 10, La Forest in view of Luo teaches the method as applied to claim 9, wherein both the first and second densifications are performed by pitch infiltration using mesophase pitch (La Forest, [0024]). 

Regarding claim 13, La Forest in view of Luo teaches the method as applied to claim 1, wherein the preform is a 3D structure (Luo, Page 2). 

Regarding claim 17, La Forest in view of Luo teaches the method as applied to claim 1, wherein a density of at least 1.75 g/cm3 is achieved on a third implementation of the infiltration step (i.e., after the second densification and hardening step) (La Forest, Claim 6).  

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over La Forest (PG-PUB 2011/0195182) in view of Luo (English Translation of CN106977218A), as applied to claim 1, in further view of Furuhashi (PG-PUB 2022/0040935). 
	Regarding claim 11, La Forest teaches the process as applied to claim 1, wherein carbon fibers are used (La Forest, [0020]).

	La Forest in view of Luo does not teach the carbon fibers include at least one of polyacrylonitrile, rayon carbon fibers, and pitch-based carbon fiber. 

Furuhashi teaches a process of manufacturing a molded composite material utilizing carbon fiber, wherein the carbon fiber may be pitch-based carbon fiber, polyacrylonitrile (PAN) based carbon fiber, and rayon-based carbon fiber [0175]. 

La Forest and Furuhashi teaches a preform comprising a carbon fibers. It would have been obvious to one of ordinary skill in the art to substitute the carbon fibers of La Forest in view of Luo with polyacrylonitrile-based carbon fibers of Furuhashi, a functionally equivalent form of carbon fibers. 

Regarding claim 12, La Forest in view of Luo and Furuhashi teaches the method as applied to claim 11, wherein the preform is a 3D structure (La Forest, [0009] and Luo, Page 2). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over La Forest (PG-PUB 2011/0195182) in view of Luo (English Translation of CN106977218A), as applied to claim 1, in further view of Parker (PG-PUB 2011/0283508). 
Regarding claim 14, La Forest in view of Luo teaches the process as applied to claim 1. 
La Forest in view of Luo does not teach the final shape is a piston for a bleed valve. 

Parker teaches a bleed valve and comprising a piston formed from carbon fiber material [0030], [0054], and [0067]. 

Both La Forest in view of Luo and Parker teach a piston comprising carbon fiber material. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed use for the piston of La Forest in view of Luo for the use bleed valve of Parker, a functionally equivalent use for a carbon fiber-based piston.


Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over La Forest (PG-PUB 2011/0195182) in view of Luo (English Translation of CN106977218A), as applied to claim 1, in further view of Albers (PG-PUB 2016/0325464).  
Regarding claim 15, La Forest in view of Luo teaches the method as applied to claim 1, wherein at least one of the first and second densification using pitch infiltration (La Forest, [0024]), heating a pitch to its melting point (La Forest, [0024]), filling open porosity of the preform with the melted pitch (La Forest, [0024]), inherently cooling the preform and pitch to solidify the pitch and move the carbon composite to a furnace, hot isostatic press, autoclave or uniaxial hot press for carbonization (La Forest, [0024]-[0025]) (i.e., cooling a temperature below 100 degrees Celsius);  and heating the carbon composite for carbonization [0025], thereby stabilizing the pitch by heating to its melting point (La Forest, Claim 6, step d) and carbonizing the preform in a temperature range (La Forest, Claim 6, step d). 

La Forest in view of Luo does not teach the pitch infiltration includes heating a solid pitch powder. 

Albers teaches a process of making a three-dimensional carbon article comprising steps of pitch infiltration and carbonization [0015]-[0016], the process utilizing pitch in a powder form [0014].  

	Both La Forest and Albers teach producing a carbon composite utilizing pitch. I t would have been obvious to substitute the undisclosed form of pitch of La Forest with a powder form of pitch as taught by Albers, a functionally equivalent form of pitch for use in a composite. 

Regarding claim 16, La Forest in view of Luo and Albers teaches the process as applied to claim 15. 

 La Forest in view of Luo and Albers does not teach after carbonizing, the preform has a yield over 80%.

However, given that the preform and process of La Forest in view of Luo and Albers is identical to the claimed preform and process, it is clear that the preform of La Forest in view of Albers would also have a yield over 80%. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 (I).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over La Forest (PG-PUB 2011/0195182) in view of Furuhashi (PG-PUB 2022/0040935) and Luo (English Translation of CN106977218A).
Regarding claim 19, La Forest teaches a  method for making a component comprising (Claim 1 and 6):
providing a 3D preform formed of carbon fibers [0014];
then performing a first densification to form a carbon composite, with a density of the composite between 1.3-1.6 g/cm3 ([0009] and [0019]);
then performing a first hardening of the carbon composite by carbonization at a temperature range between 1300° C -3000° C [0024];
then machining the carbon composite to form a shape [0026];
then performing a second densification [0025];
then performing a second hardening, wherein a density of 1.75 g/cm3 is achieved [0024]; and
then final machining the carbon composite to form a final shape of the component [0026];
wherein both the first and second densifications are performed using one of chemical vapor infiltration and pitch infiltration, if selected, the chemical vapor infiltration including rough laminar pyrocarbon (Table and [0023]), and if selected, the pitch infiltration including mesophase pitch ([0020] and [0024]);
wherein the second hardening is performed using of carbonization [0025]. 

La Forest does not teach (1) polyacrylonitrile carbon fibers; (2) wherein the final shape is a shape of a piston for a valve; (3) after the first densification, the carbon composite has an open porosity of less than 15% after the first densification; (4) after the second densification the carbon composite has an open porosity of less than 5%. 

As to (1), Furuhashi teaches a process of manufacturing a molded composite material utilizing carbon fiber, wherein the carbon fiber may be pitch-based carbon fiber, polyacrylonitrile (PAN) based carbon fiber, and rayon-based carbon fiber [0175]. 
La Forest and Furuhashi teaches a preform comprising a carbon fibers. It would have been obvious to one of ordinary skill in the art to substitute the carbon fibers of La Forest with polyacrylonitrile-based carbon fibers of Furuhashi, a functionally equivalent form of carbon fibers. 

As to (2), Luo teaches a process of producing a ceramic base composite material to form a piston (Page 2), the process comprising steps of densification and hardening (Page 2). 
Both La Forest and Luo are drawn to a process of densifying and hardening carbon fiber preforms. It would have been obvious to one of ordinary skill in the art to substitute the carbon ceramic brake disc of La Forest with the carbon ceramic piston of Luo,  a functionally equivalent carbon ceramic structure manufactured by densification and hardening. 

As to (3) and (4), given that the preform and process of La Forest are identical to the claimed preform and process, the carbon composite of La Forest would result in the same open porosity properties when identical process steps of densification and hardening are performed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01 (I). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742